895 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Janine THOMPSON, Plaintiff-Appellee,v.Ike THOMPSON, Defendant-Appellant.
No. 90-3046.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1990.

1
Before:  KEITH and KRUPANSKY, Circuit Judges and ANNA DIGGS TAYLOR, District Judge*.

ORDER

2
The defendant appeals the judgment for the plaintiff in this diversity action for injuries relating to sexual harassment in employment.  The plaintiff moves for dismissal of the appeal on grounds it is premature.


3
The jury rendered its verdict on December 7, 1989.  On December 8 judgment was entered for the plaintiff pursuant to the verdict.  On December 18, within ten days as computed by Fed.R.Civ.P. 6(a), the defendant filed a motion for judgment notwithstanding the verdict or for a new trial.  On January 5, 1990, while that motion was still pending, the defendant filed a notice of appeal from the judgment.


4
A notice of appeal filed before the disposition of a motion for judgment notwithstanding the verdict or a motion for a new trial shall have no effect.  Fed.R.App.P. 4(a)(4).  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion.  Id.


5
It is therefore ORDERED that the motion to dismiss is granted, and this appeal is dismissed for lack of jurisdiction without prejudice to the perfection of a timely appeal following disposition of the pending motion.  Rule 9(b)(1), Local Rules of Court.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation